 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5
            San Francisco, California 94105
            Telephone: (415) 977-8985
 6
            Facsimile: (415) 744-0134
 7          E-Mail: Michael.Marriott@ssa.gov

 8   Attorneys for Defendant

 9

10                               UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA
                                            RENO DIVISION
12

13
     BARBARA JO EOFF,                               )   Case No: 3:19-cv-00174-MMD-CLB
14                                                  )
                    Plaintiff                       )
15                                                  )   STIPULATION FOR VOLUNTARY
            v.                                      )   REMAND PURSUANT TO SENTENCE
16                                                  )   FOUR OF 42 U.S.C. § 405(g)
     ANDREW SAUL,                                   )
17   Commissioner of Social Security,               )
                                                    )
18                  Defendant.                      )
                                                    )
19

20

21          IT IS HEREBY STIPULATED by and between the parties, through their undersigned

22   attorneys, and with the approval of the Court, that the Commissioner of Social Security has

23   agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. § 405(g).

24

25

26
                                                    -1-
 1          Upon remand to the defendant, the Office of Disability Adjudication and Review will

 2   remand this case to an Administrative Law Judge (ALJ) with instructions to reconsider

 3   Plaintiff’s mental impairments generally. Specifically, the ALJ shall reconsider the opinions of

 4   Dr. Richard Lewis, Dr. Sheri J. Hixon-Brenenstall, and Dr. David G. Jarmon. In addition, the

 5   ALJ shall take any steps necessary to develop the record regarding Plaintiff’s mental

 6   impairments. The ALJ shall then reassess Plaintiff’s residual functional capacity based on the

 7   entire evidence of record, complete the sequential evaluation process, and issue a new decision.

 8

 9                                                Respectfully submitted,

10
     Date: December 19, 2019                      ERICKSON THORPE & SWAINSTON, LTD.
11
                                          By:     /s/ John C. Boyden*
12                                                JOHN C. BOYDEN
                                                  *authorized by email on December 19, 2019
13                                                Attorney for Plaintiff
14
     Date: December 19, 2019                      NICHOLAS A. TRUTANICH
15
                                                  United States Attorney
16
                                          By:     /s/ Michael K. Marriott
17                                                MICHAEL K. MARRIOTT
                                                  Assistant Regional Counsel
18                                                Attorneys for Defendant

19   Of Counsel
     Jeffrey Chen
20   Assistant Regional Counsel
     Social Security Administration
21

22
                                                  IT IS SO ORDERED.
23

24

25   DATE: December 20, 2019
                                                  HONORABLE MIRANDA M. DU
26                                                UNITED STATES DISTRICT JUDGE
                                                   -2-
